
	
		I
		111th CONGRESS
		2d Session
		H. R. 5625
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2010
			Mr. Camp (for
			 himself, Mr. Upton,
			 Mr. Rogers of Michigan,
			 Ms. Kilpatrick of Michigan,
			 Mr. Ehlers,
			 Mrs. Miller of Michigan,
			 Mr. Dingell,
			 Mr. Kildee,
			 Mr. Levin,
			 Mr. Hoekstra,
			 Mr. Peters,
			 Mr. McCotter,
			 Mr. Stupak, and
			 Mr. Schauer) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To require the Secretary of the Army to study the
		  feasibility of the hydrological separation of the Great Lakes and Mississippi
		  River Basins.
	
	
		1.Short titleThis Act may be cited as the
			 Permanent Prevention of Asian Carp Act
			 of 2010.
		2.DefinitionsIn this Act:
			(1)CAWSThe
			 term CAWS means the Chicago Area Water System.
			(2)Hydrological
			 separationThe term hydrological separation means a
			 physical separation on the CAWS that—
				(A)would disconnect
			 the Mississippi River from Lake Michigan; and
				(B)shall be designed
			 to be adequate in scope to prevent the transfer of aquatic species between each
			 water basin.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Army, acting through the
			 Chief of Engineers.
			(4)StudyThe
			 term study means the study described in section 3(a).
			3.Feasibility
			 study
			(a)In
			 generalNot later than 30
			 days after the date of enactment of this Act, the Secretary, pursuant to
			 section 206 of the Flood Control Act of 1958 (Public Law 85–500; 72 Stat. 317),
			 shall study the watersheds of the following rivers (including the tributaries
			 of the rivers) that drain directly into Lake Michigan:
				(1)The Illinois
			 River, at and in the vicinity of Chicago, Illinois.
				(2)The Chicago River
			 in the State of Illinois.
				(3)The Calumet River
			 in the States of Illinois and Indiana.
				(b)Purpose of
			 studyThe purpose of the study shall be to determine the
			 feasibility and best means of implementing the hydrological separation of the
			 Great Lakes and Mississippi River Basins to prevent the introduction or
			 establishment of populations of aquatic nuisance species between the Great
			 Lakes and Mississippi River Basins through the CAWS and other aquatic
			 pathways.
			(c)Requirements of
			 study
				(1)OptionsThe
			 study shall include options to address—
					(A)flooding;
					(B)Chicago wastewater
			 and stormwater infrastructure;
					(C)waterway safety
			 operations; and
					(D)barge and
			 recreational vessel traffic alternatives, which shall include—
						(i)examining other
			 modes of transportation for cargo and CAWS users; and
						(ii)creating
			 engineering designs to move canal traffic from 1 body of water to another body
			 of water without transferring aquatic species.
						(2)Cost-benefit
			 analysisThe study shall contain a detailed analysis of the
			 environmental benefits and costs of each option described in paragraph
			 (1).
				(3)Association with
			 other studyThe study shall be conducted in association with the
			 study required under section 3061(d) of the Water Resources Development Act of
			 2007 (121 Stat. 1121).
				(4)ConsultationThe
			 Secretary shall consult with any relevant expert or stakeholder knowledgeable
			 on the issues of hydrological separation and aquatic nuisance species.
				(d)DeadlineThe
			 Secretary shall complete the study by the date that is 18 months after the date
			 of enactment of this Act.
			4.Report
			(a)In
			 generalThe Secretary shall prepare a report on the waterways
			 described in section 3(a) in accordance with—
				(1)the purpose
			 described in section 3(b); and
				(2)each requirement
			 described in section 3(c).
				(b)DeadlinesThe
			 Secretary shall submit to Congress and the President—
				(1)not later than 180
			 days after the date of enactment of this Act, an initial report under this
			 section;
				(2)not later than 1
			 year after the date of enactment of this Act, a second report under this
			 section; and
				(3)not later than 18
			 months after the date of enactment of this Act, a final report under this
			 section.
				5.Federal cost
			 requirementThe Secretary
			 shall carry out this Act at Federal expense.
		6.Presidential
			 oversightThe President, or
			 the Council on Environmental Quality as a designee of the President, shall
			 oversee the study to ensure the thoroughness and timely completion of the
			 study.
		
